Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 04/26/2021 is acknowledged.
3.	Applicant's election with traverse of Group V in the reply filed on 08/18/2020 and the species of SEQ ID NO:24 in the reply filed on 04/26/2021 is acknowledged.  The traversal is on the ground(s) that 
In particular, the Restriction Requirement at page 3 splits the subject matter of claims 17, 19, and 21 into Group V, directed to an in vitro method, and Group VI, directed to an in vivo method. In contrast to the Office’s delineation of these claims’ subject matters, the unity of invention that links claims 17, 19, and 21 together is the use of the peptides of claim 1 to modulate the interaction of either ICOS and TBK1 or TBKBP1, IKKp, and IRF4 and BATF by contacting a cell with the peptides. In other words, the unity of invention is the use of the peptides of claim 1 on the cell, which incorporates both in vivo and in vitro methods. Accordingly, Applicant respectfully requests withdraw of the lack of unity of invention between Groups V and VI with respect to claims 17, 19, and 21.  
This is not found persuasive because there is no unity of invention between in vitro method of Group V and the in vivo method of Group VI as evidenced by the prior art of Hedl et al. and Deng et al. cited below.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 1, 4-6, 10, 12-14, 16, 23, 28 and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/26/2021
5.	Applicant’s IDS document filed on 06/14/2018 has been considered.  

.  
7.	Claims 17, 19 and 21 are objected to because of the following informalities:  Claims 17, 19 and 21 are objected to for dependence on non-elected claim 1.  
Appropriate correction is required.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedl et al. (PTO-892; Reference U) as evidenced by the R&D systems ICOS data sheet (PTO-892; Reference V) and the attached sequence alignment.  
Hedl et al. teaches stimulating human monocyte derived dendritic cells and HL-60 human myeloid cells with human recombinant ICOS in vitro.  (In particular, page 743, whole document).
Recombinant human ICOS comprises SEQ ID NO:24 as evidenced by the attached sequence alignment. 
The recitation of “modulating the interaction between ICOS and TBK1”of claim 19 and “modulating the interaction between TBKBP1, IKKB and IRF4 and BATF by modulating the interaction between ICOSD and TBK1” of claim 21 are inherent in the reference method.  The same composition is administered to the same cell, so the result is inherent.
The reference teachings anticipate the claimed invention.  

 10.	Claims 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (PTO-892; Reference W) as evidenced by the attached sequence alignment.  
Deng et al. teaches stimulating B-cells with human recombinant ICOS in vitro.  (In particular, page 743, whole document).
Recombinant human ICOS comprises SEQ ID NO:24 as evidenced by the attached sequence alignment. 
The recitation of “modulating the interaction between ICOS and TBK1”of claim 19 and “modulating the interaction between TBKBP1, IKKB and IRF4 and BATF by modulating the interaction between ICOSD and TBK1” of claim 21 are inherent in the reference method.  The same composition is administered to the same cell, so the result is inherent.
The reference teachings anticipate the claimed invention.  

11.	No claim is allowed.
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
June 19, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644